The conviction is for driving an automobile upon a public highway while under the influence of intoxicating liquor. The punishment assessed is a fine of $50.00 and confinement in the county jail for a period of five days.
No notice of appeal appears in the record. This is necessary under Art. 827, C. C. P., to give this court jurisdiction of the appeal. See Branch's Ann. Tex. P. C., sec. 588, and cases cited; also cases cited under Art. 827, Vernon's Ann. Texas C. C. P., Vol. 3, page 197.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.